DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/2021, 12/17/2021, 1/19/2022, 3/14/2022, and 6/2/2022 was filed before the first office action.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 5-8, 14-17, and 23-26, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejection Notes
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 9-12, 18-21, and 27, are rejected under 35 U.S.C. 103 as being unpatentable over Cudak et al. (US 20140379818 A1, published: 12/25/2014), in view of Trojanowski et al. (US 20190364395 A1, published: 11/28/2019).
Claim 1:  Cudak teaches a method comprising:
transmitting, via a message broker of a messaging platform, a first outbound text message from a client to a plurality of recipients (thread aggregate program 300 identifies a message distributed to recipients (step 310), or in the case of a forum or message board, thread aggregate program 300 determines that a new (initial) message has been posted to the forum [Cudak, 0042, FIG. 3: 310]);
receiving, via the message broker from the plurality of recipients, a plurality of inbound text messages in response to the first outbound message (message program 160 is an email program that sends and receives email messages by interaction with an email server, such as server computer 110, for example, via network 150 [Cudak, 0028].  Thread aggregate program 300 receives responses to the message (step 315), and in one embodiment, identifies a reply from an initial message or previous message by the message-ID header of the parent message [Cudak, 0043, FIG. 3: 315]);
determining a first grouping of the plurality of inbound text messages, the first grouping associated with one or more recipients of the plurality of recipients (Parse and categorize module 400 analyzes the content and determines the topics of the response (step 420) [Cudak, 0048, FIG. 4]);
presenting the first grouping to the client (a discussion forum begins with a message that is entered by a moderator of the forum or of the specific subject matter area of the forum, or other authorized user of the forum, and is displayed for view by participating users, to which responses can be added, referred to as "posts". A stream of related topic posts is referred to as a "thread", and a subject matter within an online forum may expand into multiple threads [Cudak, 0029]); and
transmitting, via the message broker, a second outbound text message from the client to the one or more recipients of the plurality of recipients, wherein the second outbound text message is generated based on the first grouping (the responses in the above scenario from different recipients may include subsequent responses that take different directions and evolve to different topics or similar topics in different context [Cudak, 0007].  The similar topic content elements are presented in organized threads, associated with topics, having a logical sequence, differentiation of responders, and access to original responses [Cudak, 0015]; [Cudak, FIG. 3]. Examiner's Note: this is merely the re-running of the same application twice, wherein the first instance output becomes the input of the second instance),
wherein: the message broker is in communication with a first messaging service and a second messaging service different from the first messaging service, the first outbound text message is transmitted via the first messaging service, a first inbound text message of the plurality of inbound text messages is received via the second messaging service (embodiments of the present invention may apply to different communication platforms [Cudak, 0035]).

Cudak does not teach and each inbound text message of the plurality of inbound text message is addressed to a long-code telephone number generated by the messaging platform and uniquely associated with the client by the messaging platform.
However, Trojanowski teaches and each inbound text message of the plurality of inbound text message is addressed to a long-code telephone number generated by the messaging platform and uniquely associated with the client by the messaging platform (recipient information may be input as phone number, e-mail account, or the like, and may be selected by the user from a contact list stored in the electronic device 300 or may be input directly by the user (e.g., a phone number is directly input by the user) [Trojanowski, 0084]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing to message communication and grouping invention of Cudak to include the communication to a telephone number feature of Trojanowski.
One would have been motivated to make this modification in order to be able to communicate messages to an SMS or cellular phone number.  Such would expand messaging beyond internet, to include cellular communication.  Such would allow one of the most used communication methods.

Claims 10 and 19, having similar scope, are accordingly rejected for the same reasons.

Claim 2:  The combination of Cudak and Trojanowski, teaches the method of claim 1.  Trojanowski further teaches wherein: the first outbound text message is associated with a first time (the system can be configured to generate a queue of messages to be sent to each of the number of users, and the queue can be prioritized so as to be segmented for optimal transmission according to, among other variables, carrier constraints, message channel bandwidth, local time of a recipient, or other variables [Trojanowski, 0049]); and determining the first grouping of the plurality of inbound text messages comprises determining that each inbound text message of the first grouping was sent within a threshold time of the first time (The system can be configured to define one or more events related to messaging by the client to their users. In these instances, the system can define a time or time period in which messages will be generated and sent, and this time or time period can also be broadcast to the user base, as well as others, to generate interest and interaction by the users with the client [Trojanowski, 0052]).
Claims 11 and 20, having similar scope, are accordingly rejected for the same reasons.

Claim 3:  The combination of Cudak and Trojanowski, teaches the method of claim 1.  Trojanowski further teaches wherein: determining the first grouping of the plurality of inbound text messages comprises determining that each inbound text message of the first grouping is associated with a first semantic meaning; and generating the second outbound text message based on the first grouping comprises generating the second outbound text message according to the first semantic meaning (a method and system for determining sentiment and/or semantics of responses in a one-to-many message platform are described [Trojanowski, 0010].  FIG. 7 is a flowchart of a method for determining sentiment and/or semantics of responses in a one-to-many messaging platform [Trojanowski, 0022].  The one or more processing modules 106 process user and client data, as well as inbound and outbound messages (in both directions), for aspects such as sentiment, content, semantics, mood, receptiveness, or the like, and which are further described below [Trojanowski, 0028]).
Claims 12 and 21, having similar scope, are accordingly rejected for the same reasons.

Claim 9:  The combination of Cudak and Trojanowski, teaches the method of claim 1.  Cudak further teaches wherein: presenting the first grouping to the client comprises presenting to the client, via a graphical user interface, a plurality of groupings including the first grouping; and the method further comprises receiving, from the client via the graphical user interface, a selection of the first grouping (a discussion forum begins with a message that is entered by a moderator of the forum or of the specific subject matter area of the forum, or other authorized user of the forum, and is displayed for view by participating users, to which responses can be added, referred to as "posts". A stream of related topic posts is referred to as a "thread", and a subject matter within an online forum may expand into multiple threads [Cudak, 0029]).
Claims 18 and 27, having similar scope, are accordingly rejected for the same reasons.

Claim(s) 4, 13, and 22, are rejected under 35 U.S.C. 103 as being unpatentable over Cudak et al. (US 20140379818 A1, published: 12/25/2014) and Trojanowski et al. (US 20190364395 A1, published: 11/28/2019), and in further view of Tomkins et al. (US 9342597 B1, published: 5/17/2016).
Claim 4:  The combination of Cudak and Trojanowski, teaches the method of claim 1.  The combination of Cudak and Trojanowski, does not teach wherein: the method further comprises determining a first n-gram; and determining the first grouping of the plurality of inbound text messages comprises determining that each inbound text message of the first grouping comprises the first n-gram.
However, Tomkins teaches wherein: the method further comprises determining a first n-gram; and determining the first grouping of the plurality of inbound text messages comprises determining that each inbound text message of the first grouping comprises the first n-gram (an event associated with the group of electronic messages may be identified. In some implementations the event attribute determination system 130 identifies the event. For example, the event may be identified as a “dinner”, “concert”, “birthday party”, “reunion”, “anniversary”, “wedding”, “football game”, “trip to Florida”, “grocery”, “visit the mall”, and so forth. In some implementations the event attribute determination system 130 identifies the event based on one or more aspects of the group of electronic messages. For example, the group of electronic messages may share a common subject, such as “dinner”, “concert”, and “birthday party”. In some implementations the event may be extracted from the content of one or more messages in the group of electronic messages. For example, n-grams of one or more of the messages may be utilized to extract features from the one or more messages in the group of electronic messages. Also, for example, parse trees may be associated with the one or more messages in the group of electronic messages, and key terms may be identified based on the parse trees [Tomkins, 5:61-6:13]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing to message communication and grouping invention of the combination of Cudak and Trojanowski, to include n-grams for determining message grouping feature of Tomkins.
One would have been motivated to make this modification to improve grouping of messages by using n-grams.  Such would improve the interpretation of which groups messages belong to.
Claims 13 and 22, having similar scope, are accordingly rejected for the same reasons.

Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following applications include means to group platformed messages:
Hong (US 20170109013 A1, published: 4/20/2017)
Spector (US 8532609 B2, published: 9/10/2013)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH A SILVERMAN whose telephone number is (571)272-9783. The examiner can normally be reached Mon-Fri, 8AM-4PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Seth A Silverman/Primary Examiner, Art Unit 2145